Deen, Presiding Judge.
The decision of the Court of Appeals in this case having been reversed by the Supreme Court in Integon Indem. Corp. v. Canal Ins. Co., 256 Ga. 692 (353 SE2d 186) (1987), our decision in Canal Ins. Co. v. Integon Indem. Co., 180 Ga. App. 670 (350 SE2d 250) (1986) is hereby vacated, and the judgment of the Supreme Court is made the judgment of this court.

Judgment affirmed.


Birdsong, C. J., McMurray, P. J., Banke, P. J., Carley, Sognier, Pope, Benham and Beasley, JJ., concur.